Citation Nr: 1141876	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Propriety of the termination of the Veteran's non-service-connected pension benefits based on his status as a fugitive felon from October 18, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965. 


This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 determination of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, which terminated the Veteran's non-service-connected pension benefits for the period beginning October 18, 2005, based on his status as a fugitive felon. 

The Board notes that in an April 2008 statement, the Veteran revoked his power of attorney from the Disabled American Veterans.  However, in a December 2009 written statement, he reinstated Disabled American Veterans as his power of attorney.  The Veteran's representation is thus reflected on the cover page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Non-service-connected pension benefits were granted to the Veteran by rating action of September 1988, effective from August 1, 1988. 

The record contains a VA Office of Inspector General (OIG) report provided to the Milkwaukee Pension Center in November 2006 indicating that an arrest warrant had been issued for the Veteran in October 2005 by the St. Louis, Missouri, Police Department for "flight-escape."  The OIG report indicated that the Veteran had not been arrested and that the warrant was still valid; an identifying number was provided in connection with the warrant.  However, in the field marked "Warrant Number," the report lists "No Warr[ant] Issued."

In a November 2006 letter, the Milkwaukee Pension Center informed the Veteran that he had been identified as a fugitive felon on the basis of an outstanding warrant issued in St. Louis, Missouri.  He was notified that Section 505 of Public Law 107-103 prohibited payment of VA benefits to beneficiaries who are determined to be fugitive felons.  The Veteran was notified that action to adjust his VA benefits would be taken in 60 days if the warrant was not cleared. 

In January 2007, VA took action and notified the Veteran that due to his fugitive felon status, VA pension benefits were to be stopped effective from October 18, 2005.  

In a December 2007 letter to the Veteran, the Milkwaukee Pension Center indicated that it was working on his application to reinstate his pension benefits but needed additional information from him.  The Milkwaukee Pension Center indicated that there was information that the Veteran had been released from prison but that he needed to provide proof of his release.  The Veteran did not respond to this correspondence with the requested information.

The Board notes that it appears from the record that the Veteran is currently a resident of a state facility, as reflected in his mailing address, due to judicial proceedings after the warrant was issued.  In that connection, the Board notes that in a July 2011 informal hearing presentation, the Veteran's representative indicated that the Veteran is currently institutionalized under court order after being found incapable of standing trial due to insanity.  

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. 
§ 3.665(n)(2) (2011). 

Although "fugitive" is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding. 

In this case, given that there is information in the OIG report suggesting both that the Veteran has an outstanding warrant and that "no warrant [was] issued," the Board finds that the Veteran's current warrant status is unclear.  Thus, there is insufficient evidence to determine when the Veteran was a fugitive felon under 38 C.F.R. § 3.665(n).  Based on the Veteran's representative's comments, it appears that the Veteran was taken into state custody at some point after the warrant was issued, thus terminating his fugitive felon status and clearing the arrest warrant.  Significantly, however, there is no evidence in the claims folder to establish that the warrant was actually cleared; there is also no evidence that clarifies the facts surrounding his current situation, such as when he was taken into state custody.  The Board thus believes that a remand for independent verification of the status of the warrant and additional details pertaining to this case would prove helpful in the ultimate adjudication of this case on the merits. 

In light of the above, further evidentiary development is needed to determine whether, and if so during what period of time, the Veteran was correctly identified as a fugitive felon under 38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).

In view of the foregoing, the case is REMANDED for the following actions:

1.  Contact the St. Louis, Missouri, Police Department, or any other appropriate agency, and request information regarding the Veteran's outstanding October 2005 warrant.  This warrant is identified in the OIG report as warrant number 05-083296, issued on October 18, 2005, for "flight escape."   

TheSt. Louis Police Department, or any other source contacted in connection with this claim, is asked to specifically address: 

* the status of the October 2005 warrant, specifically whether the warrant was cancelled, cleared, remains pending, or has been reissued, including an explanation of the statement "No Warrant Issued" on the OIG report; 
* the circumstances under which it was issued and cancelled/cleared or otherwise resolved; and 
* the effective dates pertaining to the validity and duration of the October 2005 warrant and when it was cleared, if applicable. 

The St. Louis Police Department or other contacted agency must also address:

* whether there are currently any outstanding warrants for the Veteran; 
* the period or periods for which any outstanding or cleared warrants were pending; 
* the offense for which any warrant, including the October 2005 warrant, was issued, and whether such offense was considered a felony, 
* the ultimate disposition of the offense for which any warrant was issued, to specifically include the October 2005 warrant, and 
* the details of the proceedings when the Veteran was taken into custody following the issuance of the October 2005 warrant.

2.  After the above development has been completed, adjudicate the issue on appeal.  If the adjudication is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


